Citation Nr: 0943760	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-41 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 13, 
2002, for the grant of service connection for major 
depressive disorder with gender identity disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to 
March 1975.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that granted service connection and assigned a 100 
percent disability rating for major depressive disorder with 
gender identity, effective from February 13, 2002, the date 
of receipt of the claim.  The Veteran disagreed with the 
effective date assigned for the grant of service connection.

In a December 18, 2006 decision, the Board denied the 
Veteran's claim for an earlier effective date for the grant 
of service connection for major depressive disorder with 
gender identity.  On April 17, 2007, the Veteran received the 
Veteran's motion for the Board to vacate it's December 2006 
decision on the basis of being denied due process.  In a 
September 2007 decision, the Board vacated its December 18, 
2006 denial of the appeal.

In September 2007, the Board remanded this matter to the RO 
for additional actions, to include contacting the Veteran 
regarding a November 2004 request for a hearing before a 
member of the Board.  In an August 2009 letter, the RO 
requested the Veteran to advise if she still wanted a 
hearing, and if so, what type of hearing she was requesting.  
Later that month, the Veteran's representative submitted a 
memorandum noting that they have been unable to contact the 
Veteran.  No response has been received from the Veteran to 
date and the RO's August 2009 letter was not returned by the 
United States Postal Service as undeliverable.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn. 

Lastly, the Board notes that in an August 2009 rating 
decision, the RO determined that clear and unmistakable error 
(CUE) was not made by December 1990 and June 2000 rating 
decisions.  As the Veteran has not perfected an appeal of 
this decision, the matter of CUE is not before the Board.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO received the Veteran's claim for service 
connection for major depressive disorder with gender identity 
disorder on February 13, 2002

3.  There is no statement or communication with the RO prior 
to February 13, 2002, that constitutes a claim, or indicates 
an intent to apply for service connection for major 
depressive disorder with gender identity disorder.


CONCLUSION OF LAW

The claim for an effective date earlier than February 13, 
2002, for the grant of service connection for major 
depressive disorder with gender identity disorder, is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)), includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In the present appeal, the October 2004 statement of the case 
set out the provisions of 38 C.F.R. § 3.400 and explained the 
criteria governing effective dates for direct service 
connection.  In addition, a June 2009 post-rating letter 
provided the Veteran with information pertaining to the 
criteria for assigning effective dates consistent with the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the Veteran.  As explained below, the claim for an 
earlier effective date lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Analysis

The Veteran asserts that she is entitled to an effective date 
prior to February 13, 2002 for the award of service 
connection for major depressive disorder with gender identity 
disorder.

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400(b) (2009).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2009).

The Veteran was released from active service on March 19, 
1975. 

The record shows that on February 13, 2002, the Veteran's 
initial claim for service connection for major depressive 
disorder with gender identity disorder was received at the 
RO.  

In a May 2003 rating decision, service connection for major 
depressive disorder with gender identity crisis was granted 
effective from February 13, 2002, the date the RO received 
the Veteran's claim for service connection.

There is no evidence of record which could be construed as a 
claim of service connection prior to February 13, 2002.  
Nevertheless, the Veteran appears to assert that her claims 
for non service-connected pension in June 1990 and in January 
2000 were claims for service connection, in addition to 
claims for pension.  

While a claim by a Veteran for compensation may be considered 
to be a claim for pension; and a claim by a Veteran for 
pension may be considered to be a claim for compensation, not 
every compensation claim must be treated as a pension claim 
and not every pension claim must be treated as a compensation 
claim.  38 C.F.R. § 3.151 (emphasis added).

Rather, VA must exercise discretion under the regulation in 
accordance with the contents of the application and the 
evidence in support of it.  See, e.g., Stewart v. Brown, 10 
Vet. App 15, 18 (1997); Stewart v. Brown, 10 Vet. App. 15, 18 
(1997)).

The evidence of record reflects that the Veteran filed a 
claim for non-service connected pension, which was received 
at the RO on June 28, 1990.  The claim was denied in a 
December 1990 rating decision, and the Veteran did not appeal 
that determination.

In January 2000, the Veteran submitted a VA Form 21-526, that 
the RO accepted as a petition to reopen the claim for 
pension.  In this regard, the Board notes that the Veteran 
had completed the section of the VA form 21-526 that clearly 
advised the Veteran that it was only to be completed if 
seeking non service-connected pension benefits.  Pension was 
subsequently granted in a June 2001 rating decision.  An 
effective date of January 25, 2000 was established for the 
grant of pension, based on the date of the RO's receipt of 
the claim to reopen.  Initially, the Veteran disagreed with 
the January 25, 2000 effective date for the grant of pension; 
during the appellate process, the Veteran corresponded with 
VA on a number of occasions.

However, despite such communication, neither the Veteran nor 
her representative referred to a claim of service connection 
for major depressive disorder with gender identity disorder.  
Indeed, between June 1990 and February 2002, there was simply 
no evidence of such a claim and no statement was submitted 
from the Veteran or her representative that would have led an 
adjudicator to conclude that the Veteran had submitted an 
informal claim for service connection.

Moreover, in correspondence, dated in June 2002, the Veteran 
noted that she submitted letters and documents on February 
2002 concerning her compensation claim.  In this letter, she 
also addressed that she was withdrawing her appeal of 
entitlement to an earlier effective date for the grant of VA 
pension.  Such statements reflect that the Veteran 
distinguished the benefits she sought, and that it was not 
until February 2002 that she submitted a claim for service 
connection.
 
The Veteran's contentions notwithstanding, such evidence 
reflects that the Veteran's initial claim of entitlement to 
service connection for major depressive disorder with gender 
identity disorder was received by the RO on February 13, 
2002, more than one year following separation from service; 
thus, the date of the February 13, 2002 claim is the earliest 
effective date that may be assigned for the award of that 
benefit.
The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  

Under these circumstances, the claim for an earlier effective 
date for the award of service connection in this case must be 
denied.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to an effective date earlier than February 13, 
2002, for the grant of service connection for major 
depressive disorder with gender identity disorder, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


